Citation Nr: 0630651	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-00 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for major depression, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from December 1987 to February 
1995.


REMAND

While the veteran indicated in his December 2003 substantive 
appeal that he did not want a Board of Veterans' Appeals 
(Board) hearing in this matter, in a statement dated in July 
2004, the veteran requested a hearing before the Board at the 
Department of Veterans Affairs regional office in St. 
Petersburg, Florida (RO).  Therefore, the Board remanded this 
case in April 2005 so the veteran could be afforded his 
requested hearing.  However, the case was returned to the 
Board without any indication that the hearing was ever 
scheduled, and in a letter from the veteran's representative, 
dated in August 2006, the representative stated that the case 
was returned to the Board by mistake and that the veteran 
still wanted his hearing.  Consequently, the Board finds that 
it has no alternative but to again remand this matter so the 
veteran can be afforded his requested hearing before the 
Board.

Accordingly, the case is REMANDED for the following action:

The RO must place the veteran's name on 
the docket for a hearing before the Board 
at the RO, according to the date of his 
July 2004 request for such a hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


